IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41124
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

REFUGIO RODRIGUEZ,
also known as Rogelio Saldana Jimenez,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. B-99-CR-160-ALL
                       --------------------
                           June 5, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Refugio

Rodriguez (Rodriguez) has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Rodriguez has received a copy of counsel's motion and

brief and has filed a response.   Our independent review of the

brief, the record, and Rodriguez's response discloses no

nonfrivolous issue.   Accordingly, counsel's motion for leave to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. P. 42.2.